Title: To Thomas Jefferson from Gabriel Christie, 8 March 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto March 8th. 1807
                        
                        Your letter of the 7th. was duly received enclosing a draft for 60$ 94/100 which has been applyd agreably to
                            your directions receipts for which are herewith enclosed,
                        I hope you will not fail to give me the execution of all your Baltimore Commissions they will always be
                            undertaken with cheerfulness and executed with fidulity 
                  I have the Honour to be with respect Your Obdt. Servt
                        
                            G Christie
                            
                        
                    